Citation Nr: 9919299	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  95-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bronchial asthma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran, who is entitled to pension, served on active 
duty from April 1966 to March 1968.  He has been represented 
throughout his appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
New York, New York Regional Office (RO).  By a rating action 
of July 1994, the RO denied the veteran's claim of 
entitlement to service connection for PTSD.  A notice of 
disagreement with this determination was received in 
September 1994.  VA treatment reports were received in 
December 1994 and February 1995.  Thereafter, a rating action 
in May 1995 confirmed the previous denial of the veteran's 
claim for service connection for PTSD.  A statement of the 
case, addressing service connection for PTSD, was issued in 
May 1995.  A substantive appeal was received in July 1995.  

The veteran appeared and offered testimony regarding his 
claim for service connection for PTSD before a hearing 
officer at the RO in October 1995.  A transcript of this 
hearing is of record.  Additional VA treatment records were 
submitted at that hearing.  A supplemental statement of the 
case concerning PTSD was issued in December 1995.  By a 
rating action in February 1996, the RO denied a claim for 
service connection for asthma.  A notice of disagreement with 
that determination was received in February 1996.  A 
statement of the case was issued in April 1996.  The 
veteran's substantive appeal was received in May 1996.  

On March 18, 1999, the veteran appeared at a hearing before 
the undersigned member of the Board, sitting at New York, New 
York.  A transcript of that hearing is also of record.  The 
appeal was subsequently received at the Board in late March 
1999.  


REMAND

The RO has indicated in its denial of service connection for 
PTSD that there is no established diagnosis of PTSD; however, 
the veteran at his March 1999 hearing testified that he 
participated for three to four years in the Day program for 
PTSD at the VA Medical Center, New York, New York.  See page 
12 of the March 1999 hearing transcript.  He also testified 
that PTSD was diagnosed at the VA Medical Center, San Juan, 
Puerto Rico.  See the March 1999 hearing transcript pages 15 
and 16.  He also testified that he received Social Security 
disability based on PTSD.  See pages 17 and 18 of the March 
1999 hearing transcript.  The Board finds that the foregoing 
records should be obtained and associated with the claims 
file.  

The veteran at the March 1999 hearing also testified that he 
got treatment for his asthma at the New York VA Medical 
Center in the 1980s.  See page 4 of the March 1999 hearing 
transcript.  As all VA records are constructively of record 
the Board finds that these records should be obtained too.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992)

Under the circumstances of this case, it is believed that 
further development is necessary prior to the final 
disposition of the issues on appeal.  Accordingly, this case 
is hereby REMANDED to the RO for the following actions:

1.  The RO should obtain all the 
veteran's VA treatment records for any 
disability since service, which are not 
currently in the claims file, including 
those from the VA Medical Center, New 
York, New York PTSD Day program and the 
VA Medical Center, San Juan, Puerto Rico, 
and associate them with the claims file..  
See above.  Each of the VA facilities 
contacted for records should be asked to 
send all records of the veteran it has 
and to state that it has sent all the 
records of the veteran it has.

2.  The RO should obtain from the Social 
Security Administration all the material, 
including medical records, upon which the 
decision awarding the veteran Social 
Security disability benefits was made.  

3.  The RO should review all of the 
evidence of record and readjudicate the 
veteran's claim for entitlement to 
service connection for bronchial asthma 
and PTSD.  If any action taken is adverse 
to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to make sure that 
all the VA and Social Security records have been obtained as 
the Board recognizes that the RO has sought VA records 
before.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



